United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.K., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION, Akron, OH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-256
Issued: December 2, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 2, 2007 appellant filed a timely appeal from the May 30 and
September 20, 2007 merit decisions of the Office of Workers’ Compensation Programs
concerning his schedule award claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board
has jurisdiction over the merits of the schedule award.
ISSUE
The issue is whether appellant has more than a nine percent impairment of the left ear.
FACTUAL HISTORY
On January 4, 2005 appellant, then a 55-year-old retired supervisory special agent, filed
an occupational disease claim alleging that his left ear hearing loss and ringing in both ears were
caused by noise from firing weapons during his federal employment. He retired from federal
employment December 31, 2004. Appellant submitted personnel information and copies of
hearing tests performed at the employing establishment. Medical reports and medical forms
from Dr. Mark May, an otolaryngologist, found that appellant had left ear sensorineural hearing

loss that was an occupational hazard for a right-hand shooter and law enforcement officer.
Copies of audiometric testing results and fitness-for-duty evaluations were also received.
A statement of accepted facts dated September 27, 2005 noted that appellant worked as a
Special Agent from December 7, 1975 through December 31, 2004 and exposed to firearm noise
from training school and periods of firearms qualification.
On November 2, 2005 the Office referred appellant for an audiologic and otologic
evaluation with Dr. Peter F. Agnello, Board-certified in otolaryngology. An audiogram was
completed on December 5, 2005, which reflected testing at frequency levels including those of
500, 1,000, 2,000 and 3,000 cycles per second (cps). Dr. Agnello’s associate, Dr. Arnold
Goodman, a Board-certified otolaryngologist, examined appellant on December 5, 2005. He
noted that appellant had a long-standing history of left ear hearing loss and had worked as a
firearms instructor. Appellant was a right-hand shooter with significant hearing loss noted in his
left ear since 1996. At the time the asymmetric sensorineural hearing loss was noted, he also had
ongoing persistent tinnitus. Dr. Goodman reviewed appellant’s medical records and presented
findings on examination. He opined that appellant had left ear asymmetric sensorineural hearing
loss, which was long-standing and somewhat progressive. Dr. Goodman opined that appellant’s
hearing loss was compatible with and likely related to noise exposure from his history as a
firearms instructor.
On December 12, 2005 the Office accepted appellant’s claim for left ear sensorineural
hearing loss due to noise exposure.
On January 25, 2005 an Office medical adviser reviewed the medical evidence of record.
The December 5, 2005 audiogram, which reflected testing at frequency levels including those of
500, 1,000, 2,000 and 3,000 cps, revealed decibel losses on the left of 25, 25, 40 and 35,
respectively and on the right of 15, 20, 15 and 20. Based on the December 5, 2005 audiogram,
the Office medical adviser found that appellant had zero percent hearing loss in the right ear and
nine percent hearing loss in the left ear. He opined that appellant reached maximum medical
improvement on January 25, 2005 and monaural hearing loss was caused or aggravated by his
federal employment. The Office medical adviser further advised that hearing aids should not be
authorized.
On May 21, 2006 appellant requested a schedule award. By decision dated May 11,
2006, the Office granted him a schedule award for a nine percent permanent impairment of the
left ear. The period of the award ran for 4.68 weeks from December 5, 2005 to January 6, 2006.
On May 22, 2006 appellant disagreed with the Office’s decision and requested an oral
hearing which was held on April 11, 2007. He contended that his hearing loss was greater than
that awarded, his tinnitus condition was not considered in the degree schedule award and the
Office did not authorize.
Following the hearing, the Office received a May 3, 2007 letter from appellant indicating
that he underwent another hearing test and examination with Dr. Goodman on May 1, 2007.
Appellant advised that Dr. Goodman’s report was forthcoming. No additional medical evidence
was received.

2

By decision dated May 30, 2007, an Office hearing representative affirmed the May 11,
2006 schedule award. The hearing representative found there was no evidence to support that
appellant had greater impairment than that awarded for the left ear and there was no medical
evidence to establish that his hearing loss required hearing aids.
On June 29, 2007 appellant requested reconsideration. He argued that the Office should
pay for his present and future costs to maintain his hearing and life style through the use of
hearing aids.
In a May 2, 2007 report, Dr. Goodman noted that appellant complained of a worsening
hearing loss in his left ear. He performed an otological evaluation and obtained audiometric
testing and a tympanogram. Dr. Goodman stated that the repeat audiogram showed significant
worsening in the low frequencies from 250 to 2,000 hertz from the previous audiogram, but with
good speech discrimination. He opined that appellant had asymmetric sensorineural hearing loss
with worsening in the left ear. Dr. Goodman opined that this was “likely secondary to his history
of noise exposure from shooting firearms. Remote possibility of acoustic neuroma … although
this was very unlikely given the time course.” He recommended that a magnetic resonance
imaging (MRI) scan be obtained to rule out any acoustic neuroma. Dr. Goodman advised that, if
the MRI scan was negative, he would recommend a hearing aid for appellant’s left ear.
On July 11, 2007 an Office medical adviser reviewed the May 2, 2007 report from
Dr. Goodman. He noted that the May 11, 2006 hearing evaluation and testing was performed
and submitted under the strict conditions of Office protocol and judged to be a valid study. The
Office medical adviser noted that the hearing thresholds in the May 2, 2007 audiogram were
substantially worse than those in the May 11, 2006 evaluation. He stated that this much
deterioration in just a year was “highly suspect” as appellant retired on December 31, 2004 and
noise-induced hearing loss did not usually progress after removal from noise, in referencing a
scientific survey.
By decision dated September 20, 2007, the Office denied modification of its May 30,
2007 decision.
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.1 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate

1

The Act provides that for complete, or 100 percent loss of hearing in one ear, an employee shall receive 52
weeks’ compensation. For complete loss of hearing of both ears, an employee shall receive 200 weeks’
compensation. 5 U.S.C § 8107(c)(13) (2000).

3

standard for evaluating schedule losses.2 Effective February 1, 2001, schedule awards are
determined in accordance with the A.M.A., Guides (5th ed. 2001).3
Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at each frequency are
added up and averaged.4 Then, the fence of 25 decibels is deducted because, as the A.M.A.,
Guides points out, losses below 25 decibels result in no impairment in the ability to hear
everyday speech under everyday conditions.5 The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss.6 The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied
by five and then added to the greater loss and the total is divided by six to arrive at the amount of
the binaural hearing loss.7
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the Office medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the Office medical
adviser providing rationale for the percentage of impairment specified.8
ANALYSIS -- ISSUE 1
The Office medical adviser applied the Office’s standard procedures to the May 11, 2006
audiogram performed for Dr. Goodman. It tested decibel losses at the 500, 1,000, 2,000 and
3,000 cps levels and recorded decibel losses of 25, 25, 40, 35 respectively for the left ear. The
total decibel loss in the left ear is 125. When divided by 4, the result is an average hearing loss
of 31.25 decibels. The average loss of 31.25 decibels is reduced by a fence of 25 decibels to
equal 6.25 which when multiplied by the established factor of 1.5, results in 9.375 percent
impairment for the left ear.
Testing for the right ear at frequencies of 500, 1,000, 2,000 and 3,000 cps revealed
decibel losses of 15, 20, 15, 20 respectively, for a total decibel loss of 70 decibels. When
divided by 4, the result is an average hearing loss of 17.5 decibels. The average loss of 17.5
decibels is reduced by the fence of 25 decibels to equal 0 which when multiplied by the
established factor of 1.5, resulted in no impairment for the right ear.

2

20 C.F.R. § 10.404 (2006).

3

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

4

A.M.A., Guides at 250 (5th ed. 2001).

5

Id.

6

Id.

7

Id.

8

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

4

The Board finds that the Office medical adviser applied the proper standards to the
May 11, 2006 audiogram. Based on this evaluation, the Office granted a schedule award for nine
percent impairment of the left ear.
Appellant submitted Dr. Goodman’s May 2, 2007 report and audiogram in support of an
increased schedule award. Dr. Goodman noted a worsening of appellant’s asymmetric
sensorineural hearing loss in the left ear “likely” secondary to his history of noise exposure from
shooting firearms or a “remote possibility” of an acoustic neuroma. The Board finds that
Dr. Goodman’s opinion is equivocal on the worsening of appellant’s hearing loss. The Board
has held that medical opinions which are speculative or equivocal in character are of diminished
probative value.9 An Office medical adviser reviewed Dr. Goodman’s report and opined that the
worsening noted in the study could not be attributed to appellant’s federal employment as he had
retired December 31, 2004 and that hearing loss typically did not progress after removal from
noise. As Dr. Goodman did not support his conclusion that the worsening of appellant’s hearing
loss was due to his exposure to federal work factors, his opinion is of diminished probative
value. The Board finds that the medical evidence is insufficient to establish that appellant
sustained more than nine percent impairment to his left ear as a result of federal employment
factors.
On appeal, appellant asserts that the Office should pay for hearing aids. The Board notes
that in his May 2, 2007 report, Dr. Goodman advised that a hearing aid would be contingent on
the results of an MRI scan. There is no MRI scan of record or other medical evidence explaining
why he needs hearings aids for treatment of his hearing loss. The Office’s medical adviser
opined that hearing aids should not be authorized. The Board finds that appellant has not
submitted evidence to establish his need for hearing aids.
CONCLUSION
The Board finds that appellant has no more than nine percent permanent impairment of
the left ear. The Board further finds that appellant has not established entitlement to hearing
aids.

9

L.R. (E.R.), 58 ECAB ___ (Docket No. 06-1942, issued February 20, 2007).

5

ORDER
IT IS HEREBY ORDERED THAT the September 20 and May 30, 2007 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: December 2, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

